                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

JENNIFER J. NICHOLS,

      Plaintiff,                                      Case No. 19-cv-11398
                                                      Hon. Matthew F. Leitman
v.

STAT RADIOLOGY MEDICAL CORPORATION,

     Defendant.
__________________________________________________________________/
                                JUDGMENT

      In accordance with the Order issued on this date, IT IS ORDERED AND

ADJUDGED that judgment is entered in favor of Defendant and against Plaintiff.


                                           KINIKIA ESSIX
                                           CLERK OF COURT

                                    By:    s/Holly A. Monda
                                           Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge

Dated: May 7, 2021
Flint, Michigan




                                       1
